Citation Nr: 0922067	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  00-09 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder, as secondary to the service-connected left 
knee disability.

2.  Entitlement to service connection for a back disorder. 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder, as secondary to the service-connected 
left knee disability.

4.  Entitlement to service connection for a right knee 
disorder. 

5.  Entitlement to service connection for sinusitis. 

6.  Entitlement to service connection for depression, as 
secondary to the service-connected left knee disability. 

7.  Entitlement to a disability rating in excess of 10 
percent for the postoperative residuals of a left knee 
injury.  

8.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fracture and sprain of the left 
ankle.

9.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

 
REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to 
August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 1998, the RO continued the 10 percent disability 
ratings for the left knee and left ankle, reopened and denied 
service connection for a back disorder, and denied a TDIU 
rating.  In September 2002, the RO denied service connection 
for depression.  In March 2005, the Veteran withdrew a claim 
for service connection for a right arm disability.  In a May 
2005 decision, the RO denied service connection for sinusitis 
and held that new and material evidence had not been received 
to reopen a claim for service connection for a right knee 
disorder.

This case was remanded in October 2007 for additional 
development.  The Veteran was scheduled for a hearing before 
a Veterans Law Judge; however, as the Veteran did not report 
to the hearing and did not offer good cause as to his 
absence, his request for a hearing is considered withdrawn.  
38 C.F.R. § 20.704(e) (2008).  The case is again before the 
Board for further appellate review. 

The issues of entitlement to service connection for a back 
disorder and a right knee disorder, entitlement to disability 
ratings in excess of 10 percent for the postoperative 
residuals of a left knee injury and for residuals of a 
fracture and sprain of the left ankle and entitlement to a 
TDIU are addressed in the REMAND portion of the decision 
below and is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A June 1995 rating decision denied service connection for 
a back condition and a right knee condition, both as 
secondary to a service-connected left knee disability; the 
Veteran did not submit a notice of disagreement with the 
decision; therefore, that decision is final.

2.  Evidence added to the record since the June 1995 rating 
decision is, either by itself or in connection with evidence 
already of record, so significant that it must be considered 
to decide fairly the merits of the Veteran's service-
connection claim for a back disorder. 
`
3.  Evidence added to the record since the June 1995 rating 
decision relates, by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the Veteran's service-connection claim for a 
right knee disorder.

4.  There is no competent medical evidence showing that 
sinusitis is related to service.

5.  Competent medical evidence shows that the Veteran's 
depression is aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The June 1995 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has been received since the 
June 1995 rating decision sufficient to reopen the Veteran's 
claim for service connection for a back disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).

3.  New and material evidence has been received since the 
June 1995 rating decision sufficient to reopen the Veteran's 
claim for service connection for a right knee disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

4.  Sinusitis was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).   

5.  With the resolution of reasonable doubt in the Veteran's 
favor, depression has been aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the Veteran's claims for entitlement to 
service connection for depression, as secondary to a service-
connected left knee disability, and to reopen his claims for 
entitlement to service connection for a back condition and a 
right knee condition, as secondary to a service-connected 
left knee disability, the Board is granting in full the 
benefits sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed with regard to 
these issues.  

With regard to the Veteran's claim for service connection for 
sinusitis, the duty to notify was satisfied by way of a 
letter(s) sent to the appellant in March 2005 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of the appellant's and VA's respective duties 
for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records, 
records from the Social Security Administration and lay 
statements have been associated with the record.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran's service treatment records do not 
show any diagnosis of or treatment for sinusitis and there is 
no record of treatment for a sinus problem for many years 
after service.  As such, the Board finds that an examination 
is not warranted. 

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
New and Material Evidence to Reopen Claims

The first issues before the Board are whether the appellant 
has submitted new and material evidence to reopen his 
previously denied claims of entitlement to service connection 
for a back disorder and a right knee disorder, both as 
secondary to his service-connected left knee disability.  As 
noted above, the requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996).

In this regard, in June 1995, the RO found that there was no 
evidence that the Veteran's low back strain or degenerative 
changes in his right knee was related to his service-
connected left knee disability.  Since he did not file a 
timely NOD, the RO decision is final.  38 U.S.C.A. § 7105(b) 
(West 2002); 38 C.F.R. § 20.1103 (2008).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

With regard to the Veteran's March 1998 claim to reopen a 
previously denied claim for entitlement to service connection 
for a back disorder, as secondary to the service-connected 
left knee disability the version of 38 C.F.R. § 3.156(a) 
effective prior to August 29, 2001 will be utilized.  Under 
this version of the regulation, new and material evidence is 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  

In terms of the Veteran's April 2004 claim to reopen 
entitlement to service connection for a right knee disorder, 
as secondary to the service-connected left knee disability 
the current version of 38 C.F.R. § 3.156(a)  will be 
utilized.  Under the current version, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  

Under either version, if it is determined that the evidence 
is new and material, VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, 
but only after ensuring that the duty to assist has been 
fulfilled.  In order for evidence to be sufficient to reopen 
a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the decision dated in January 2005.  Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Claim to reopen - back disorder

As noted above, the Veteran was denied service connection for 
low back strain as secondary to his service-connected left 
knee disability in a June 1995 rating decision.  The rating 
decision was based partially upon an April 1995 VA 
examination in which the examiner diagnosed mechanical low 
back pain with a normal neurological examination.  The Board 
notes that pain is not a separate disability for VA 
disability compensation purposes.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In order for the 
Veteran to reopen his claim, he would need to present new 
evidence which bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The Board finds that the Veteran has 
presented such evidence.  

The relevant evidence received since the June 1995 rating 
decision which supports reopening the Veteran's claim for 
service connection for a back disorder includes VA medical 
records from October 1995 and February 2001 showing that the 
Veteran has been diagnosed with bulging discs and an April 
2006 VA x-ray which revealed minimal spondylosis involving 
L5.  As these records were not before the AOJ at the time of 
the June 1995 rating decision, it is new evidence.  In 
addition, this evidence is so significant it must be 
considered in order to fairly decide the merits of the 
claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).  Accordingly, the 
appellant's service-connection claim for a back disorder is 
reopened.  To this extent, the appeal is granted.

Claim to reopen - right knee disorder

As noted above, the Veteran was denied service connection for 
a right knee disorder as secondary to his service-connected 
left knee disability in a June 1995 rating decision.  In the 
rating decision, the RO indicated that there was no evidence 
that the Veteran's degenerative changes in the right knee 
were related to the Veteran's service-connected left knee 
disability.  In order for the Veteran to reopen his claim, he 
would need to present evidence which has not been previously 
submitted to agency decision makers and which relates to an 
unestablished fact necessary to substantiate the claim.  The 
Board finds that the Veteran has presented such evidence.  

The relevant evidence received since the June 1995 rating 
decision which supports reopening the Veteran's claim for 
service connection for a right knee disorder includes April 
2003 VA medical records which reflects that the Veteran 
reported that he had right knee pain which he felt was a 
result of over-stressing the knee from the years of an 
altered gait from his service-connected left knee disability.  
A July 2003 VA medical record shows that the Veteran had 
right knee pain since his surgery on his left knee in 1974.  
He was diagnosed with degenerative joint disease of the right 
knee.  In addition, private physician's records show that the 
Veteran underwent surgery in June 2005 in order to repair a 
recurrent tear of the lateral meniscus of the right knee and 
a tear of the posterior horn of the medial meniscal rim.  
This evidence is new, since it is not redundant of any other 
evidence previously considered.  The VA medical records show 
that the Veteran's right knee degenerative joint disease 
began after his left knee surgery, and the private medical 
records show that the Veteran has a current right knee 
disability other than his previously diagnosed right knee 
degenerative joint disease.  The Board finds that this 
evidence is also material in that it supports an 
unestablished fact necessary to substantiate the claim for 
service connection for the Veteran's right knee disorder on a 
secondary basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  Accordingly, the appellant's service-
connection claim for a right knee disorder is reopened.  To 
this extent, the appeal is granted.



Service Connection Claims

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Service connection - sinusitis

Service treatment records reflect that the Veteran was seen 
in March 1973 for a cough and headache.  He was diagnosed 
with viral syndrome and given medication.  He was seen again 
in May 1974 for a cough, sinus congestion and general 
malaise.  He was again diagnosed with viral syndrome and 
given medication.  There are no other notations in the 
Veteran's service treatment records which reflect treatment 
for or diagnosis of a sinus condition.

The first post-service evidence of sinus problems is an April 
1989 VA medical record which shows that the Veteran 
complained of sinus problems.  He was diagnosed with hay 
fever.  In August 1994, he was treated for an upper 
respiratory infection.  In June 1995, the Veteran was seen 
for sinus headaches.  He was diagnosed with chronic sinusitis 
in August 1995.  In August and December 1996, he was treated 
for an upper respiratory infection and bronchitis.  April 
1997 medical records show treatment for chronic sinusitis.  
In November 1997, the Veteran was treated for bronchitis.  An 
October 1998 computed tomography (CT) scan revealed mild 
right maxillary and bilateral ethmoid sinusitis. VA treatment 
records show ongoing treatment for the Veteran's sinus and 
congestion problems.  

Based upon the evidence of record, the Board finds that 
service connection is not warranted for the Veteran's 
sinusitis.  As noted above, in order to warrant service 
connection, there must be medical evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service and a nexus between the in-service injury 
or disease and the current disability established by medical 
evidence.  Boyer, supra.  While the Veteran was treated twice 
during service for viral infections that involved congestion, 
there is no evidence that his sinusitis began during service.  
The first post-service medical record showing a diagnosis of 
sinusitis is in August 1995, over 20 years after his 
discharge from service.  The Federal Circuit Court has held 
that such a lengthy lapse of time between the alleged events 
in service and the initial manifestation of relevant symptoms 
after service is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  Moreover, none of the examiners have 
noted that the Veteran's sinusitis began during service.  As 
such, service connection must be denied.  

As noted, the Veteran has contended he has had sinusitis 
since service; however, the Veteran is not competent to 
render an opinion regarding medical diagnosis or medical 
opinion on etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



Service connection - depression, as secondary to his service-
connected disabilities

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Veteran contends that his depression is caused by the 
chronic pain from his service-connected left knee disability, 
and that it therefore should be service-connected.

In April 2000, the Veteran was seen for a psychiatric 
evaluation for his pain disorder.  The examiner noted that 
the Veteran had chronic pain in his knees and back, and that 
the pain had been so severe that he could nor sleep and 
became easily emotional.  The Veteran was diagnosed with 
depression, and was placed on antidepressant medication.  The 
examiner noted that the Veteran's depression and anxiety 
would be improved when his pain control improved.  VA medical 
record show ongoing treatment for the Veteran's depression, 
to include medication treatment.  A February 2003 VA medical 
record shows that the Veteran reported that he had been 
placed on antidepressant medication due to his service-
connected disability.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

As noted above, in order to establish service connection on a 
secondary basis, the Veteran would need to show that a he has 
depression and that his depression was either proximately 
caused by or proximately aggravated by his service-connected 
left knee disability.  Allen, supra.  In the present case, 
the April 2000 VA examiner, who performed a psychiatric 
evaluation with regard to his pain disorder, opined that the 
Veteran's depression would improve when his pain control 
improved.  The examiner noted that the pain was, at least in 
part, due to his service-connected left knee disorder.  
Resolving any doubt in favor of the Veteran, the Board finds 
this opinion to be evidence that the Veteran's service-
connected left knee disorder causes or aggravates his 
depression.  As such, service connection for depression, as 
secondary to the Veteran's service-connected left knee 
disability, is warranted. 


ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for a back disorder is 
reopened.  To this extent the appeal is granted.

As new and material evidence has been received, the claim of 
entitlement to service connection for a right knee is 
reopened.  To this extent the appeal is granted.

Service connection for sinusitis is denied.    

Service connection for depression, as secondary to the 
service-connected left knee disability, is granted. 



REMAND

As an initial matter, during the pendency of this appeal, the 
Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an effective date or a disability rating, if 
service connection is granted on appeal.

In addition, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  
It appears from the record that the Veteran has been 
receiving ongoing treatment for his service-connected left 
ankle and left knee disabilities, and for his right knee and 
back disorders.  The most recent treatment records in the 
claims file are from March 2007.  On remand, the AOJ should 
attempt to obtain any recent treatment records for the 
Veteran's orthopedic conditions. 

The Veteran has indicated that his service-connected left 
ankle and knee disabilities have worsened.  The most recent 
VA examination was provided to the Veteran in August 2003.  
In order to appropriately fulfill the duty to assist, the 
Veteran should be afforded an orthopedic examination in order 
to determine the current nature and severity of his service-
connected left ankle and knee disabilities.  The examiner 
should comment on any weakness and pain on use as it relates 
to limitation of motion.  38 C.F.R. §§ 4.40, 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Hart v. Mansfield, 21 Vet. App. 
505 (2007), held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  Accordingly, consideration should be 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found, for the relevant appeals period. 

In addition, now that the Veteran has submitted new and 
material evidence to reopen his clams for service connection 
for right knee and back disorders, as secondary to his 
service-connected left knee disability, the Board finds that 
he should be provided with an orthopedic examination in order 
to determine whether his current right knee and back 
disabilities are related to his service-connected left knee 
disability, to include on the basis of aggravation.  Allen, 
supra. 

With respect to the veteran's TDIU claim, the Board notes 
that the Court held in Holland v. Brown, 6 Vet. App. 443 
(1994), that a claim for a total disability rating based on 
individual unemployability due to a service-connected 
disability is "inextricably intertwined" with an increase 
rating claim on the same condition.  Thus, the veteran's TDIU 
claim must be reconsidered by the AOJ after the Board's 
decision has been implemented.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the appellant a 
corrective notice, that explains (1) the 
information and evidence not of record 
needed to establish an initial disability 
rating and an effective date, if service 
connection is granted on appeal, as 
outlined by the Court in Dingess, supra, 
(2) that he can submit medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life, (3) 
generally, the criteria necessary for 
entitlement to a higher disability 
rating, (4) that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (5) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  The claims 
file must include documentation that the 
AOJ has complied with VA's duties to 
notify and assist a claimant.

2.  The AOJ should ask the Veteran to 
identify all health care providers that 
have treated him for his service-
connected left ankle, left knee, right 
knee and back disorders.  The AOJ should 
attempt to obtain records from each 
health care provider she identifies that 
might have available records.  If records 
are unavailable, please have the provider 
so indicate.  

3.  The AOJ should make arrangements for 
the Veteran to be afforded an orthopedic 
examination, by an appropriate 
specialist, to determine the current 
nature and severity of his service-
connected left ankle and knee 
disabilities and to determine whether the 
Veteran's right knee or back disorders 
are proximately caused by or are 
aggravated by his service-connected left 
knee disability.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done.  The claims 
file, this remand and any additional 
treatment records must be made available 
to the examiner(s) for review of the 
pertinent evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The examiner should offer an opinion as 
to (1) whether it is at least as likely 
as not (50 percent or more probability) 
that the Veteran's right knee or back 
disorders are proximately due to his 
service-connected left knee disability, 
and (2) whether it is at least as likely 
as not (50 percent or more probability) 
that the Veteran's right knee or back 
disorders have been aggravated by his 
service-connected left knee disability 
beyond the natural progression of the 
disease.  If the etiology of the right 
knee or back disorders is attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  

In addition, the orthopedic examiner is 
to assess the nature and severity of the 
Veteran's left knee and left ankle 
disabilities in accordance with the 
latest AMIE worksheet for rating knee and 
ankle disabilities.  The examiner should 
note whether the Veteran has x-ray 
evidence of arthritis in his left knee, 
and whether there is any instability.  
The examiner should also note whether 
there is any limitation of motion of the 
left knee and ankle, and whether, and to 
what extent, the Veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use.  To 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims for (1) secondary service 
connection, taking into account the 
holding in Allen, supra, (2) increased 
disability ratings, taking into account 
the holdings in DeLuca, supra and Hart, 
supra and (3) a TDIU rating.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case.  The Veteran should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the Veteran's claims.  No action 
by the Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2008).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


